ANCHORAGE EQUAL RIGHTS COMMISSION
DISCRIMINATION COMPLAI

Complaint Number: 18-260 Filing Date: 07/03/2018
NAME: Keith Mitchel! Phone: 907-223-7164
Mailing Address: 5232 East 24th Ave. Apartment F City, State: Anchorage, AK Zip: 99508

GORAKSAAEEESEEEESS EA EAERSEEERESEERERES SERED ALE TEESRTEEEDET DER ERERESSR EEE ERT EEE CER OES EESEIERS REDE GIES FF EF

L ALLEGE THAT THE FOLLOWING NAMED: Employer
NAME: Boys & Girls Club of Southcentral Alaska Phone: 907-248-5437
Mailing Address: 2300 W 36th Ave City, State: Anchorage, AK Zip: 99517

EUEEERERRESELESESE CHUEE ESSERE EREDEARSEESEDEURERE ASSES EAEEAEERE SS EE EEEEER EBS OLAREA ESS AER EEAE ERS FELERE TIER EE EEE

If this is an employment complaint, does this employer have more than fifteen (15) employees? — flves [INo [N/A

PERCHEGEERESESEREESE EAESEDER GEER GEEEEEESEEEESERRERERTE SES EARLE EE EER EERE EEE S SE SESS ED EREELESEERSEESEESERES SER ESS

DISCRIMINATED AGAINST ME ON THE BASIS OF MY:

 

BiRace {-} Religion BY Sex ([] Cotor [7] National Origin (7) Disability (qj Sexual Orientation (J Age 1] Marital Status ([] Gender Identity ER Retaliation
HSREERERRRESERRSES OED EESESELES $bE panne AESEERTETER EHO EEEEEEE DOSS 4444005 TOTES ETELEREEHEEH EE

DATE OF MOST RECENT OR CONTINUING DISCRIMINATION: 6/14/2018

ERREEDRERRERERCEED EET EERE REREEREEE TERE EERSEEADESEDEER SEEGERS ESLER DEEREERES ERE TEELE LE SESE ERB RESEERSE SEES ES NE

STATEMENT OF DISCRIMINATION:

Lallege 1 have been discriminated against in violation of the following statute prohibiting unlawful employment practices, Anchorage
Municipal Code § 5.20.040 and Title VII of the Civil Rights Act of 1964, as amended.

Respondent employed me as a Site Assistant Supervisor at its Boys & Girls Club of Alaska location since April 23, 2018. On May 10, 2018, I
was told by the Director that “my kind” may write differently in reference to an-incident report that I submitted and Respondent required me to
re-write the report. Likewise, at the beginning of June 2018, 1 was told by the Director that } should not be so flamboyant around the kids. I was
again subjected to similar comments made by coworkers on or about June 8, 2018. 1 informed my direct supervisor of the unwelcome
comments that were made on or about June 11, 2018, and my supervisor stated that she would look into the situation. On June 14, 2018, | was
terminated and told that 1 was not “fit for the program.”

L allege the following discriminatory actions: Harassment/ Race, Sex, Sexual Orientation

1. [am multiracial, male, and homosexual, thus I belong to a protected class. .

2. Between May 8, 2058 and June 14, 2018, I was subjected to verbal conduct ofa sexual and racial nature when Respondent's
Director told me “my kind” may “write differently” and had me re-submit a report, Respondent's Director told me to not be so
flamboyant around the kids, Respondent's employee stated that he would “pray for me”, and when Respondent forbid my
boyfriend from picking me up from work, among other things.

3. The conduct was unwelcome.

4. The conduct was sufficiently severe or pervasive to objectively and subjectively alter the conditions of my employment.

5. Respondent knew or should have known of the conduct because | reported it to my direct supervisor.

L allege the following discriminatory actions: Terms and Conditions/ Race, Sex, Sexual Orientation

!. Tam multiracial, male, and homosexual, thus 1 belong to a protected class.

2. 1am entitled to certain terms and conditions of employment.

3. Respondent denied me certain terms and conditions of employment when it stated I should not be so “flamboyant” around the
kids, stated “my kind” may write differently and had me re-write a report, forbid me from being picked up by my boyfriend
after work, and terminated my employment, among other things.

4. Respondent treats employees who are not male and gay differently.

Lallege the following discriminatory actions: Terminatton/ Race, Sex, Sexual Orientation

Tam muttiracial, male, and homosexual, thus I belong to a protected class.

1 was qualified for the position and performing according to the legitimate expectations of the employer.

On or about June 14, 2018, Respondent terminated me.

Others who are not within my protected class have been treated more favorably and they were not terminated.

PY

Case 3:19-cv-00135-SLG Document 1-2 Filed 05/13/19 Page 1 of 1
